Notice of Allowability
This office communication is in response to an RCE filed on 10/01/2020. Claims 1, 2, 4-7, 9-10, 12-15, 17-18, 20-23, and 25-26 are allowed. Claims 3,8,11,16,19,24 are cancelled. 

This communication warrants No Examiner's Reason for Allowance, applicant's reply make evident the reasons for allowance, satisfying the “record as a whole” proviso of the rule 37 CFR 1.104(e). Specifically, the substance of applicant’s remarks Pages 9-15, filed  10/01/2020 and, as such the reasons for allowance are in all probability evident from the record and no statement is deemed necessary (see MPEP 1302.14). 


EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given by Attorney David H. Judson – Reg. 30,467 

The application is amended as follows:



providing a set of server resource pools, wherein a server resource pool comprises a set of resources of a common type;
responsive to receipt of a request, defining a server entity composed of one or more resources selected from two or more of the server resource pools, the server resource pools being a compute pool, and a memory pool, wherein the one or more resources are selected from the two or more of the server resource pools based on a workload associated with the request; 
associating a unique server identifier to the server entity and to the request;
providing the unique server identifier to each of the one or more resources in the server entity, thereby allocating the one or more resources to the server entity; 
at a resource of the one or more resources that receives the request, acting on the request upon verifying that the unique server identifier associated to the request matches the unique server identifier of the server entity to which the resource is allocated; 
receiving information collected from monitoring the one or more resources as the workload is processed; and 
based on the monitoring, adjusting a composition of the server entity based on a change in the workload.

2.	(previously presented) The method as described in claim 1 further including:
cross-referencing a resource-specific identifier for each resource with the unique server identifier; and 


3.	(cancelled)

4.	(original) The method as described in claim 1 wherein the composition of the server entity is adjusted by adding to the server entity one or more resources of a server resource pool.

5.	(currently amended) The method as described in claim 4 wherein the one or more resources added to the server entity are selected based on network locality 

6.	(original) The method as described in claim 1 wherein the composition of the server entity is adjusted by removing from the server entity one or more resources of a server resource pool.

7.	(original) The method as described in claim 6 further including returning to the resource server pools the one or more resources that are removed from the server entity.

8.	(cancelled)


one or more hardware processors;
computer memory holding computer program instructions executed by the one or more hardware processors and configured to:
	manage a set of server resource pools, wherein a server resource pool comprises a set of resources of a common type;
responsive to receipt of a request, define a server entity composed of one or more resources selected from two or more of the server resource pools, the server resource pools being a compute pool, and a memory pool, wherein the one or more resources are selected from the two or more of the server resource pools based on a workload associated with the request; 
	associate a unique server identifier to the server entity and to the request;
	provide the unique server identifier to each of the one or more resources in the server entity, thereby allocating the one or more resources to the server entity; 
	at a resource of the one or more resources that receives the request, act on the request upon verifying that the unique server identifier associated to the request matches the unique server identifier of the server entity to which the resource is allocated; 
receive information collected from monitoring the one or more resources as the workload is processed; and 
based on the monitoring, adjust a composition of the server entity based on a change in the workload.


cross-reference a resource-specific identifier for each resource with the unique server identifier; and
update the unique server identifier and a set of resource-specific identifiers cross-referenced thereto to reflect adjustment of the composition of the server entity. 

11.	(cancelled)

12.	(original) The apparatus as described in claim 9 wherein the composition of the server entity is adjusted by adding to the server entity one or more resources of a server resource pool.

13.	(currently amended) The apparatus as described in claim 12 wherein the one or more resources added to the server entity are selected based on 

14.	(original) The apparatus as described in claim 9 wherein the composition of the server entity is adjusting by removing from the server entity one or more resources of a server resource pool.

configured to return to the resource server pools the one or more resources that are removed from the server entity.

16.	(cancelled)

17.	(currently amended) A computer program product in a non-transitory computer readable medium for use in a data processing system for assigning resources in a compute environment, the computer program product holding computer program instructions executed in the data processing system and configured to:
 manage a set of server resource pools, wherein a server resource pool comprises a set of resources of a common type;
responsive to receipt of a request, define a server entity composed of one or more resources selected from two or more of the server resource pools, the server resource pools being a compute pool, and a memory pool, wherein the one or more resources are selected from the two or more of the server resource pools based on a 
associate a unique server identifier to the server entity and to the request;
provide the unique server identifier to each of the one or more resources in the server entity, thereby allocating the one or more resources to the server entity; 	
at a resource of the one or more resources that receives the request, act on the request upon verifying that the unique server identifier associated to the request matches the unique server identifier of the server entity to which the resource is allocated; 

based on the monitoring, adjust a composition of the server entity based on a change in the workload.

18.	(previously presented) The computer program product as described in claim 17 wherein the computer program instructions are further configured to:
cross-reference a resource-specific identifier for each resource with the unique server identifier; and
update the unique server identifier and a set of resource-specific identifiers cross-referenced thereto to reflect adjustment of the composition of the server entity. 

19.	(cancelled)

20.	(original) The computer program product as described in claim 17 wherein the composition of the server entity is adjusted by adding to the server entity one or more resources of a server resource pool.

21.	(currently amended) The computer program product as described in claim 20 wherein the one or more resources added to the server entity are selected based on network locality 



23.	(currently amended) The computer program product as described in claim 22 wherein the computer program instructions are further configured to return to the resource server pools the one or more resources that are removed from the server entity.

24.	(cancelled)

25.	(currently amended) A data center facility, comprising:
a set of server resource pools, the server resource pools comprising at least a compute pool, and a memory pool; 
at least one disaggregated compute system comprising processors selected from the compute pool, computer memories selected from the memory pool, and an optical interconnect; 
a database that stores a unique server identifier defining the at least one disaggregated compute system, the unique server identifier being associated in the database with a resource-specific identifier for each of the processors and computer memories in the at least one disaggregated compute system, wherein the resource-specific identifier providing one of: a status of [[the]] a resource, an attribute of the resource, and a relationship of the resource to one or more other resources; and
at least one disaggregated compute system to selectively adjust [[the]] a composition of the processors or the computer memories therein according to workload demand; 
the at least one disaggregated compute system including a given resource selected from the  server resource pools configured to receive and act on a request upon verifying that the unique server identifier associated to that request matches the unique server identifier of the at least one disaggregated compute system to which the given resource is allocated;
the unique server identifier and [[the]] resource-specific identifiers associated with the unique server identifier being updated in the database to reflect adjustment of the composition of the at least one disaggregated compute system.

26.	(previously presented) The data center facility as described in claim 25 wherein the processors and computer memories are selected based on one of: locality, a best fit to an anticipated workload, and future expansion requirements associated with the data center facility.










Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOUNES NAJI whose telephone number is (571)272-2659.  The examiner can normally be reached on Monday - Friday 8:30 AM -5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oscar A Louie can be reached on (571) 270-1684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/YOUNES NAJI/Primary Examiner, Art Unit 2445